         Case 2:18-mj-00181-CKD Document 42 Filed 10/12/18 Page 1 of 2



                  OFFICE OF THE FEDERAL DEFENDER                                 HEATHER E. WILLIAMS
                  Eastern District of California                                            Federal Defender
                  801 I Street, 3rd Floor
                  Sacramento, California 95814-2510                           BENJAMIN D. GALLOWAY
                  (916) 498.5700 FAX (916) 498.5710                               Chief Assistant Defender




Friday, October 12, 2018
                                                                                FILED
Kyle Rodger Knapp                                                               Oct 12, 2018
Kyle R. Knapp, Attorney at Law                                              CLERK, U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF CALIFORNIA

916 2nd Street, 2nd Floor
Sacramento, CA 95814

RE:    United States v. Caldwell, et al. (Caldwell, Ismael)
       Case No. 2:18-mj-00181-CKD-2

Attached is a copy of your appointment order for this case. You are the attorney of record until
such time as you are relieved or other action is taken to appoint a different attorney.


                                             Sincerely,




                                             Gaby Bermudez
                                             CJA Panel Assistant


Enclosure

cc:    Clerk’s Office
Case 2:18-mj-00181-CKD Document 42 Filed 10/12/18 Page 2 of 2
